                       Case 3:19-cv-03410-JSC Document 3 Filed 06/14/19 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                    Northern District of California


                   Ahmad D. Sakhi Javed                               )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 4:19-cv-03410
                                                                      )
  Carl Risch, Assistant Secretary for Consular Affairs                )
         at the U.S. Department of State; et al                       )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Edward Ramotowski
                                           Deputy Assistant Secretary for Visa Services
                                           U.S. Department of State
                                           2201 C Street NW, Room 6811
                                           Washington, DC 20520



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Gabriel Jack
                                           MJ Law
                                           1625 The Alameda, Suite 315
                                           San Jose, CA 95126


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
